Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 
 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the date set
forth on the Company signature page hereto, among BIO-key International, Inc., a
Delaware corporation (the “Company”), and each signatory hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

R E C I T A L S

 

WHEREAS, the Company and the Purchasers are parties to a Securities Purchase
Agreement (the “SPA”) and/or a Convertible Preferred Stock Purchase Agreement
(the “CPSPA”, and together with the SPA, collectively, the “Purchase
Agreements”), each dated on or about October __, 2015, as such may be amended
and supplemented from time to time;

 

WHEREAS, the Purchase Agreements contemplate the Company and the Purchasers
entering into an agreement pursuant to which the Company agrees to grant to the
Purchasers certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”); and

 

WHEREAS, the Purchasers and the Company desire to provide for the rights of
registration under the Securities Act as are provided herein upon the execution
and delivery of this Agreement by such Purchasers and the Company.

 

NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:

 

1.     Registration Rights.

 

 1.1       Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “Commission” means the United States Securities and Exchange Commission.

 

(b) “Common Stock” means the Company’s common stock, par value $0.0001 per
share.

 

(c) “Effectiveness Date” means the date that is one hundred and twenty (120)
days after the Trigger Date.

 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)   “Offering” means the private placements being conducted by the Company
pursuant to the Purchase Agreements.

 

(f)  “Purchaser” means any person owning Registrable Securities who becomes
party to this Agreement by executing a counterpart signature page hereto, or
other agreement in writing to be bound by the terms hereof, which is accepted by
the Company.

 

(g) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.

 

(h) “Registrable Securities” means the Shares and securities issued or issuable
as (or any securities issued or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
Shares; provided, however, that Registrable Securities shall not include any
securities of the Company that have previously been registered and remain
subject to a currently effective registration statement or which have been sold
to the public either pursuant to a registration statement or Rule 144, or which
have been sold in a private transaction in which the transferor’s rights under
this Section 1 are not assigned, or which may be sold immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144.

 

(i) “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(j) “Rule 415” means Rule 415 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(k)  “Shares” means (i) the shares of Common Stock issuable upon conversion of
the Series A-1 Convertible Preferred Stock issued to the relevant Purchasers
pursuant to the CPSPA, (ii) the shares of Common Stock issuable upon conversion
of the Series B-1 Convertible Preferred Stock issued to the relevant Purchasers
pursuant to the SPA and (iii) the shares of Common Stock issued to the relevant
Purchaser pursuant to the SPA.

 

(l) “Trigger Date” means the initial closing of the Offering in accordance with
the terms of the Purchase Agreements.

 

 
2

--------------------------------------------------------------------------------

 

 

 1.2       Company Registration.

 

(a) The Company shall prepare and file with the Commission a registration
statement covering the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415.  The registration statement shall be on
Form S-1 or, if the Company is so eligible, on Form S-3 and shall contain
(unless otherwise required pursuant to written comments received from the
Commission upon a review of such registration statement or directed by all of
the Purchasers) substantially the “Plan of Distribution” attached hereto as
Annex A.  The Company shall cause the registration statement to become effective
and remain effective as provided herein.  The Company shall use its reasonable
best efforts to cause the registration statement to be declared effective under
the Securities Act as soon as possible and, in any event, by the Effectiveness
Date.  The Company shall use its reasonable best efforts to keep the
registration statement continuously effective under the Securities Act until all
Registrable Securities covered by such registration statement have been sold, or
may be sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, as determined
by the counsel to the Company (the “Effectiveness Period”). Notwithstanding
anything to the contrary set forth in this Section 1, in the event the
Commission does not permit the Company to register all of the Registrable
Securities in the initial registration statement referenced in this Section
1.2(a) because of the Commission’s application of Rule 415 (a “415 Notice”), the
Company shall, within 5 days of receipt of the 415 Notice, register in the
initial registration statement referenced in this Section 1.2(a) the maximum
number of Registrable Securities as is permitted by the Commission. In the event
the Commission does not permit the Company to register all of the Registrable
Securities in the initial registration statement, the Company shall file
subsequent registration statements to register the Registrable Securities that
were not registered in the initial registration statement as promptly as
practicable and in a manner permitted by the Commission. The Company shall
prepare and file with the Commission such amendments (including, without
limitation, post-effective amendments) and supplements to each registration
statement and the prospectus used in connection with each such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep each such registration
statement effective at all times during the Effectiveness Period for such
registration statement, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company required to be covered by such Registration Statement until such
time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such registration statement.

 

(b) The Company shall bear and pay all expenses incurred in connection with any
registration, filing or qualification of Registrable Securities with respect to
the registrations pursuant to this Section 1.2, including (without limitation)
all registration, filing and qualification fees, printer’s fees, accounting fees
and fees and disbursements of counsel for the Company, but excluding any
brokerage or underwriting fees, discounts and commissions relating to
Registrable Securities and fees and disbursements of counsel for the Purchasers.

 

 
3

--------------------------------------------------------------------------------

 

 

 1.3     Obligations of the Company.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially best efforts to cause
such registration statement to become effective and to keep such registration
statement effective during the Effectiveness Period;

 

(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

 

(c) Furnish to the Purchasers such numbers of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them (provided
that the Company would not be required to print such prospectuses if readily
available to Purchasers from any electronic service, such as on the EDGAR filing
database maintained at www.sec.gov);

 

(d) Use its reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities’ or blue sky laws of
such jurisdictions as shall be reasonably requested by the Purchasers; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;

 

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (each Purchaser participating in
such underwriting shall also enter into and perform its obligations under such
an agreement);

  

(f) Promptly notify each Purchaser holding Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, within two business days (i)
of the effectiveness of such registration statement, or (ii) of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing;

 

 
4

--------------------------------------------------------------------------------

 

 

(g) Cause all such Registrable Securities registered pursuant hereto to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Company are then listed; and

 

(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

 1.4    Furnish Information.  It shall be a condition precedent to the Company’s
obligations to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Purchaser that such Purchaser shall
furnish to the Company such information regarding such Purchaser, the
Registrable Securities held by such Purchaser, and the intended method of
disposition of such securities in the form attached to this Agreement as Annex
B, or as otherwise reasonably required by the Company or the managing
underwriters, if any, to effect the registration of such Purchaser’s Registrable
Securities.

 

 1.5    Delay of Registration.  No Purchaser shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

 

 1.6    Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Purchaser, any underwriter (as defined in the Securities Act) for such
Purchaser and each person, if any, who controls such Purchaser or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in a registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto
(collectively, the “Filings”), (ii) the omission or alleged omission to state in
the Filings a material fact required to be stated therein, or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay any legal
or other expenses reasonably incurred by any person to be indemnified pursuant
to this Section 1.6(a) in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 1.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Purchaser, underwriter or controlling person.

 

 
5

--------------------------------------------------------------------------------

 

 

(b) To the extent permitted by law, each Purchaser will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, any underwriter, any
other Purchaser selling securities in such registration statement and any
controlling person of any such underwriter or other Purchaser, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Purchaser expressly for use in connection with
such registration; and each such Purchaser will pay any legal or other expenses
reasonably incurred by any person to be indemnified pursuant to this Section
1.6(b) in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 1.6(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Purchaser (which consent shall not be
unreasonably withheld); provided, however, in no event shall any indemnity under
this subsection 1.6(b) exceed the net proceeds received by such Purchaser upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 1.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.6.

 

 
6

--------------------------------------------------------------------------------

 

 

(d) If the indemnification provided for in Sections 1.6(a) and (b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions or alleged statements or omissions that resulted in such loss,
liability, claim or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  In no event shall any
Purchaser be required to contribute an amount in excess of the net proceeds
received by such Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(e) The obligations of the Company and Purchasers under this Section 1.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

  

 1.7    Reports Under Securities Exchange Act.  With a view to making available
the benefits of certain rules and regulations of the Commission, including Rule
144, that may at any time permit any Purchaser to sell securities of the Company
to the public without registration or pursuant to a registration on Form S-1 or
Form S-3, until the earlier of (i) two years from the date hereof or (ii) such
time as the Registrable Securities may be sold without volume restriction
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) take such action, including the voluntary registration of its Common Stock
under Section 12 of the Exchange Act, as is necessary to enable the Purchasers
to utilize Form S-1 for the sale of their Registrable Securities, such action to
be taken as soon as practicable after the end of the fiscal year in which the
registration statement is declared effective;

 

(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(d) furnish to any Purchaser forthwith upon request (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144 the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-1 or Form S-3 (at any time after it
so qualifies), (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested in availing any Purchaser
of any rule or regulation of the Commission that permits the selling of any such
securities without registration or pursuant to such form.

 

 
7

--------------------------------------------------------------------------------

 

 

 1.8    Transfer or Assignment of Registration Rights.  All or any portion of
the rights under this Agreement shall be automatically assignable (but only with
all related obligations) by each Purchaser to any transferee or assignee (as the
case may be of all or a portion of such Purchaser’s Registrable Securities if:
(i) such Purchaser agrees in writing with such transferee or assignee (as the
case may be) to assign all or any portion of such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
transfer or assignment (as the case may be); (ii) the Company is, within a
reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the Securities Act or applicable state
securities laws if so required; (iv) at or before the time the Company receives
the written notice contemplated by clause (ii) of this sentence such transferee
or assignee (as the case may be) agrees in writing with the Company to be bound
by all of the provisions contained herein; (v) such transfer or assignment (as
the case may be) shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement; and (vi) such transfer or
assignment (as the case may be) shall have been conducted in accordance with all
applicable federal and state securities laws.

 

2.    Miscellaneous.

 

 2.1    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

 2.2    Arbitration. If any dispute arises out of or in connection with this
Agreement (including a dispute regarding the existence, scope, validity or
termination of this Agreement or the consequences of its nullity), it shall be
referred to and finally resolved by arbitration in Hong Kong under the Hong Kong
International Arbitration Rules Centre Administered Arbitration Rules in force
when the Notice of Arbitration is submitted in accordance with these rules. The
tribunal shall consist of three arbitrators, whereby the Licensors shall
collectively nominate one arbitrator, and BIO-key shall appoint another
arbitrator, and the third arbitrator, who shall be the Chairman of the tribunal,
shall be appointed by the Hong Kong International Arbitration Centre Council.
The language of the arbitration shall be English. The decision of the
arbitrators shall be conclusively binding upon the Parties and final and such
decision shall be enforceable as a judgment in any court of competent
jurisdiction. The parties shall share equally the costs of the arbitration.

  

 
8

--------------------------------------------------------------------------------

 

 

 2.3    Waivers and Amendments.  This Agreement may be terminated and any term
of this Agreement may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and, as to the rights of any Purchaser, the consent of such
Purchaser.  

 

 2.4    Successors and Assigns.  Except as otherwise expressly provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

 2.5    Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

 

 2.6    Notices.  All notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered personally by
hand or by overnight courier, mailed by United States first-class mail, postage
prepaid, sent by facsimile or sent by electronic mail directed (a) if to an
Purchaser, at such Purchaser’s address, facsimile number or electronic mail
address set forth in the Company’s records, or at such other address, facsimile
number or electronic mail address as such Purchaser may designate by ten (10)
days’ advance written notice to the other parties hereto or (b) if to the
Company, to its address, facsimile number or electronic mail address set forth
on its signature page to this Agreement and directed to the attention of Mike
DePasquale, Chief Executive Officer, or at such other address, facsimile number
or electronic mail address as the Company may designate by ten (10) days’
advance written notice to the other parties hereto. All such notices and other
communications shall be effective or deemed given upon delivery, on the date
that is three (3) days following the date of mailing, upon confirmation of
facsimile transfer or upon confirmation of electronic mail delivery.

 

 2.7    Interpretation.  The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.”  The titles and subtitles used in this Agreement are used for
convenience only and are not considered in construing or interpreting this
Agreement.

 

 2.8    Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded, and shall be enforceable in accordance with its
terms.

 

 
9

--------------------------------------------------------------------------------

 

 

 2.9    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

 2.10    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 2.11    Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, as of _________________, 2015.


 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

   

 

By: _____________________________

Name: ___________________________

Title: ____________________________

 

 

 

 

[COMPANY SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the date, month and year that such Purchaser became the owner of Registrable
Securities.

 

 

 

"Purchaser" 

 

 

                                                                                                   
                                

 

 

 

 

 

By:  

 

 

 

Name: 

 

 

Title: 

 

 

 

Address:

 

 

                                                                                                
                                   

 

 

                                                                                                
                                   

 

 

                                                                                            
                                       

 

 

 

Telephone:                                                                          
                                     

 

 

 

Facsimile:                                                                         
                                         

 

 

 

Email:                                                                                
                                         

 

 

 

[PURCHASER COUNTERPART SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT]

 

 
12

--------------------------------------------------------------------------------

 

 

Annex A

Plan of Distribution

 

Each selling stockholder of the common stock and any of their pledgees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on the OTC Bulletin Board or any other stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These sales may be at fixed or negotiated prices. A
selling stockholder may use any one or more of the following methods when
selling shares:

 

 

●

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

●

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 

●

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

●

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

●

privately negotiated transactions;

 

 

●

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

 

●

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 

●

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

●

a combination of any such methods of sale; or

 

 

●

any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, if available, rather than under this
prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

 
1

--------------------------------------------------------------------------------

 

 

In connection with the sale of the common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act of 1933, as amended, in connection with such sales. In such
event, any commissions received by such broker-dealers or agents and any profit
on the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act of 1933, as amended. Each
selling stockholder has informed us that it does not have any written or oral
agreement or understanding, directly or indirectly, with any person to
distribute the common stock. In no event shall any broker-dealer receive fees,
commissions and markups which, in the aggregate, would exceed eight percent
(8%).

 

We are required to pay certain fees and expenses incurred by us incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act of 1933, as amended.

 

Because selling stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act of 1933, as amended, they will be subject to the
prospectus delivery requirements of the Securities Act of 1933, as amended,
including Rule 172 thereunder. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
of 1933, as amended may be sold under Rule 144 rather than under this
prospectus. There is no underwriter or coordinating broker acting in connection
with the proposed sale of the resale shares by the selling stockholders.

 

 
2

--------------------------------------------------------------------------------

 

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the selling stockholders without registration
and without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144 or (ii) all of
the shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended, any person engaged in the distribution of the resale shares
may not simultaneously engage in market making activities with respect to the
common stock for the applicable restricted period, as defined in Regulation M,
prior to the commencement of the distribution. In addition, the selling
stockholders will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including
Regulation M, which may limit the timing of purchases and sales of shares of the
common stock by the selling stockholders or any other person. We will make
copies of this prospectus available to the selling stockholders and have
informed them of the need to deliver a copy of this prospectus to each purchaser
at or prior to the time of the sale (including by compliance with Rule 172 under
the Securities Act of 1933, as amended).

 

 
3

--------------------------------------------------------------------------------

 

 

Annex B

BIO-KEY INTERNATIONAL, INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of BIO-key International, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

 
1

--------------------------------------------------------------------------------

 

 

Please answer every question. 

 

If the answer to any question is "none" or "not applicable," please so state.

 

1.

Name.

_________________________________________________________________

 

2.

Contact Information.

 

 

   

Address:

______________________________________________________

   

Phone:

________________________________

   

Facsimile:

________________________________

 

 

3.            Relationship with the Company. Describe the nature of any
position, office or other material relationship the selling security holder has
had with the Company (if any) during the past three years.

 

____________________________________________________________________________

 

____________________________________________________________________________

 

____________________________________________________________________________

 

____________________________________________________________________________

 

4.            Organizational Structure. Please indicate or (if applicable)
describe how the selling security holder is organized.

 

Is the selling security holder a natural person?

 

___ Yes

___ No

        (If so, please mark the box and skip to Question 5.)              

Is the selling security holder a reporting company under the Securities Exchange
Act of 1934, as amended (the "Exchange Act")?

 

___ Yes

___ No

        (If so, please mark the box and skip to Question 5.)      

 

 
2

--------------------------------------------------------------------------------

 

 

Is the selling security holder a majority-owned subsidiary of a reporting
company under the Exchange Act?

 

___Yes

___ No

 

          (If so, please mark the box and skip to Question 5.)                  

Is the selling security holder a registered investment company under the
Investment Company Act of 1940?

 

___ Yes

___ No

 

          (If so, please mark the box and skip to Question 5.)        

 

 

If the answer to all of the foregoing questions is “no,” please describe: (i)
the exact legal description of the selling security holder (e.g., corporation,
partnership, limited liability company, etc.); (ii) whether the legal entity so
described is managed by another entity and the exact legal description of such
entity (repeat this step until the last entity described is managed by a person
or persons, each of whom is described in any one of (a) through (d) above);
(iii) the names of each person or persons having voting and investment control
over the Company's securities that the entity owns (e.g., director(s), general
partner(s), managing member(s), etc.).

 

(a)       Legal Description of Entity:

 

______________________________________________________________________

 

(b)      Name of Entities)/(y) Managing Such Entity (if any):

 

______________________________________________________________________

 

______________________________________________________________________

 

(c)      Name of Entities)/(y) Managing such Entities)/(y) (if any):

 

______________________________________________________________________

 

______________________________________________________________________

 

(d)      Name(s) of Natural Person(s) Having Voting or Investment Control Over
the Shares Held by such Entities)/(y):

 

____________________________________________________________

 

 
3

--------------------------------------------------------------------------------

 

 

 

5.            Ownership of the Company’s Securities. This question covers
beneficial ownership of the Company's securities. State (a) the number of shares
of the Company's common stock (including any shares issuable upon exercise of
warrants or other convertible securities) that the selling security holder
beneficially owned as of the date this Questionnaire is signed and (b) the
number of such shares of the Company's common stock that the selling security
holder wishes to have registered for resale in the Registration Statement:

 

(a)      Number of shares of common stock and other equity securities owned:

 

_______________

 

(b)      Number of shares of common stock and other equity securities owned to
be registered for resale in the Registration Statement:

 

_______________

 

 

6.            Broker-Dealer Status.

 

 

(a) Is the selling security holder a broker-dealer?

___

Yes

___

No

     

(b) If the answer to Section 6(a) is "yes," did the selling security holder
receive the Registrable Securities as compensation for investment banking
services to the Company?

___

Yes

___

No

Note: If the answer to 6(b) is "no," SEC guidance has indicated that the selling
security holder should be identified as an underwriter in the Registration
Statement.          

(c) Is the selling security holder an affiliate of a broker-dealer?

___

Yes

___

No

     

(d) If the selling security holder is an affiliate of a broker-dealer, does the
selling security holder certify that it purchased the Registrable Securities in
the ordinary course of business, and at the time of the purchase of the
Registrable Securities to be resold, the selling security holder had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Note: If the answer to 6(d) is "no," SEC guidance has indicated that the selling
security holder should be identified as an underwriter in the Registration
Statement.

___

Yes

___

No

 

 
4

--------------------------------------------------------------------------------

 

 

7.             Plan of Distribution. The undersigned has reviewed the proposed
"Plan of Distribution" section in the Registration Statement and agrees that the
statements contained therein reflect its intended method(s) of distribution or,
to the extent these statements are inaccurate or incomplete, the undersigned has
communicated in writing to the Company any changes to the proposed "Plan of
Distribution" that are required to make these statements accurate and complete.

 

___ (Please insert an "X" to the left if you have made any changes)

 

8.             Reliance on Responses. The undersigned acknowledges and agrees
that the Company and its legal counsel shall be entitled to rely on its
responses in this Questionnaire in all matters pertaining to the Registration
Statement and the sale of any Registrable Securities pursuant to the
Registration Statement.

 

The undersigned hereby acknowledges and is advised of the SEC's Compliance and
Disclosure Interpretation 239.10 regarding short selling:

 

An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock "against the box" and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

If the Company is required to file a new or additional registration statement to
register Registrable Securities beneficially owned by the selling security
holder, the undersigned hereby agrees to complete and return to the Company,
upon the request of the Company, a new Questionnaire (in a form substantially
similar to this Questionnaire).

 

If the selling security holder transfers all or any portion of its Registrable
Securities after the date on which the information in this Questionnaire is
provided to the Company, the undersigned hereby agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

By signing below, the undersigned represents that the information provided
herein is accurate and complete. The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein and the inclusion of such information in the Registration
Statement and the related prospectus and any amendments or supplements thereto.
The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus.

 

IN WITNESS WHEREOF, the undersigned has executed this Selling Securityholder
Notice and Questionnaire as of the date set forth below.

 

 

SELLING SECURITYHOLDER

 

 

 

By:______________________________

 

Name: ___________________________

Title: ____________________________

 

 

Date: _________________

 

 

6